Case 1:17-cv-00655-RMB-JS Document 66 Filed 06/23/20 Page 1 of 2 PageID: 743



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE



 VICKI MORGAN-HICKS,
 Administratrix of the Estate              Civ. No. 17-655 (RMB-JS)
 Of Denzel Morgan,

                   Plaintiff                          OPINION
        v.

 NEW JERSEY DEP’T OF CORR.,
 et al.,

                   Defendants

BUMB, United States District Judge

       On April 24, 2020, this Court granted Defendants Sgt. Peter

Tambini, Sergeant George Goldner, Corrections Officer Giovanni

Nieves, Corrections Officer Matthew Canto and Corrections Officer

John    Jaquez’s     (“Defendants”)   Motion    for   Summary    Judgment.

(Opinion, Dkt. No. 63; Order, Dkt. No. 64.) The sole defendants

remaining in his action are Steven Walker and John Does 1-15, who

were never served with the amended complaint. Thus, the Court

ordered Plaintiff to show cause why the remaining claims should

not be dismissed for failure to prosecute. (Order, Dkt. No. 64).

Plaintiff responded that she is no longer pursuing the claims

against Steven Walker and the John Doe Defendants. (Letter, Dkt.

No. 65.) Given that the parties were never served and Plaintiff
Case 1:17-cv-00655-RMB-JS Document 66 Filed 06/23/20 Page 2 of 2 PageID: 744



does not wish to pursue these claims, no prejudice will result

from dismissing the claims with prejudice. Therefore, the Court

will dismiss the claims against Walker and John Does 1-15 pursuant

to Federal Rule of Civil Procedure 41(b) for failure to prosecute.



An appropriate Order follows.

DATE:   June 23, 2020

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     2
